Citation Nr: 1730682	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-03 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an extraschedular rating in excess of 20 percent for post-operative right ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1991 to April 2001, and from April 2003 to February 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In July 2011, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is no longer available to participate in a decision in the appeal.  A transcript of that hearing is of record.  The Veteran was offered a hearing before another VLJ in June 2016, but he declined the opportunity.  

A July 2015 Board decision denied the Veteran's claim for a rating in excess of 20 percent for his post-operative right ankle disability and found that referral for extraschedular consideration was not warranted.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated May 2016, the Court vacated the Board's July 2015 decision and remanded the matter to the Board for compliance with a Joint Motion for Remand (JMR).  Thereafter, the Board remanded the appeal in September 2016 to refer the issue for extraschedular consideration to the VA Under Secretary for Benefits or the Director of Compensation Service.  An administrative decision by the Director of Compensation Service in April 2017 denied the Veteran's claim on an extraschedular basis.  As such, this matter is once again before the Board.


FINDING OF FACT

The degree of right ankle impairment  caused by associated right ankle symptoms is adequately compensated for by the scheduler rating for the entire period on appeal.



CONCLUSION OF LAW

The criteria for an extraschedular rating in excess of 20 percent for a right ankle disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.71a, Diagnostic Code (DC) 5271 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran is challenging the evaluation assigned in connection with the grant of service connection for a right ankle disorder.  Where an underlying claim has been granted and there is disagreement as to ?downstream" questions, there is no need to provide additional § 5103 notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Accordingly, VA's duty to notify the Veteran has been met.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran was afforded multiple VA examinations in connection with his claim in August 2008, April 2010, February 2012, and January 2015.  The Board finds that the VA examination reports and opinions, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the examinations, when taken together, fully address the rating criteria that are relevant to rating the disability in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95.  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.

In a September 2016 decision, the Board remanded the claim for additional development, specifically, that the Agency of Original Jurisdiction (AOJ) prepare a summary and refer the right ankle disability claim to VA's Under Secretary for Benefits or the Director of Compensation Service for extraschedular consideration.  A decision was reached by the Director in April 2017.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Order of the Court and the Board's September 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record.

The Board notes that neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim decided herein that has not yet been obtained.  The Board thus concludes that there are no additional records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating on an Extraschedular Basis

A.  Factual Background

The relevant medical evidence and lay evidence of record consists of the Veteran's ongoing treatment with private medical providers, reports of VA examinations conducted in June 2008, April 2010, February 2012, and January 2015, July 2011 hearing testimony from the Veteran, and additional statements by the Veteran in support of his claim.

The Veteran's service treatment records (STRs) show that the Veteran underwent surgery for his right ankle in November 2003.  At the time, the Veteran reported that he felt the surgery was successful.

STRs from 2004 to 2005 reflect the Veteran's right ankle symptoms included pain and limited activity, for which he began physical therapy.

Private treatment records from August 2007 note the Veteran reported pain in his right ankle and that there was abnormal blood flow in the ankle.

The report of the June 2008 VA examination reflects that the Veteran reported pain, stiffness, and swelling in his right ankle.  The Veteran stated these symptoms escalated with prolonged weight bearing, walking, climbing, squatting, and stooping.  He stated that he could no longer run or jump and had difficulty walking up more than one flight of stairs.  The Veteran reported he was employed as an AP tech performing mechanical repair and that his right ankle disability limited his ability to climb, push, and jump off aircraft, as well as stand for extended periods of time.  The examination report documented the Veteran's right dorsiflexion of 0 to 5 degrees and his right plantar flexion of 0 to 30 degrees.  An MRI of the Veteran's right ankle showed osteochondral defect of the medial right talar dome measuring 1.2 centimeters.  The examiner diagnosed the Veteran with postoperative removal of loose bodies superimposed on osteochondral facture dome of the right talus.

Private treatment records from 2008 to 2009 reflect the Veteran received right ankle injections.  Although it was noted that the Veteran may need a right ankle fusion in the future, it was not recommended at that point in time.  In March 2009, the Veteran asked his private treatment provider to consider a below-the-knee amputation but was advised that this surgery was unwarranted, as the extremity was healthy.

Private treatment records from October 2009 show the Veteran received a second operation on his right ankle, which included arthroscopy with synovectomy and debridement of the medial talar dome.  Slight swelling around the Veteran's right ankle was noted six weeks post-surgery.  

In his January 2010 substantive appeal (Form 9), the Veteran stated that since his right ankle surgery in October 2009, his ability to walk or stand for prolonged periods of time decreased.  He stated he had decreased motion and was unable to bear any weight solely on his right ankle.  He asserted his quality of life had markedly decreased and that his ability to do everyday things was now hindered due to constant daily pain in his right ankle.

The report of the April 2010 VA examination reflects that the Veteran reported pain, stiffness, and swelling in his right ankle.  The Veteran stated he was able to walk between 200 feet to one quarter of a mile on flat land, but that he was unable to walk up steep slopes.  He stated his ability to squat and kneel was limited and that he was unable to run, jump, crawl or climb a freestanding ladder.  He was still able to drive and could lift 45 to 50 pounds on an occasional basis.  He reported that he used an ankle brace, as needed.  At the time of the examination, the Veteran was working full-time as a contract mechanic and stated he was limited in his ability to push aircraft, as well as lift and carry items or stand for long periods of time.  The examination report documented the Veteran's right dorsiflexion of 0 to 5 degrees and his right plantar flexion of 0 to 30 degrees.  The examiner diagnosed the Veteran with rheumatoid arthritis and degenerative joint disease of the right ankle, an osteochondral defect of the talar dome of the right ankle, as well as postoperative residuals of the right ankle.  The examiner noted that while repetitive movement of the right ankle was not found to cause additional loss in the ankle's range of motion, pain and discomfort with repetitive movement was present.
 
In his June 2010 substantive appeal (Form 9), the Veteran reported symptoms of pain, stiffness, swelling, and instability in his right ankle.  He stated his right ankle disability began affecting his employment, specifically, that he had difficulty standing for long periods of time, as well as pushing aircraft around the flight line.
July 2010 private treatment records reflect the Veteran continued to experience pain and swelling in his right ankle.  His treatment provider advised him that ankle fusion was too aggressive at that point in time, as there was still a bit of joint line remaining.

During his July 2011 Board hearing, the Veteran reported moderate and constant pain in his right ankle on a daily basis.  He stated that he felt pain in his right ankle every time he stood up.  He testified that he did not take medication to relieve his pain but that he receive cortisone shots, although they were not very helpful in reducing his pain.  He was unable to walk more than one mile with his right ankle pain.  He reported that he wore an ankle brace for up to a duration of three weeks at a time.  At the time of the hearing, the Veteran was still employed as a contractor working on aircraft engines.  His employment often required him to push aircraft, weighing up to 2500 pounds, from the hanger to the flight line, which was approximately 200 to 300 feet.  The Veteran testified that he had not missed any work due to his right ankle disability, as he was raised to keep going and that if missed work, it would hinder the teams that were maintaining the aircraft.

Private treatment records show the Veteran underwent a third surgery for his chronic right ankle pain in January 2012.  He was advised by his treatment provider not to return to work until March 1, 2012.

The report of the February 2012 VA examination reflects that the Veteran reported flare-ups in his right ankle, as well as weakened movement, excess fatigability, and pain on movement.  Range of motion, muscle strength, and joint stability testing was noted by the examiner as being unreliable, as no movement was possible yet so close to the Veteran's January 2012 surgery of his right ankle. The examiner found no ankyloses in the right ankle.  The Veteran reported that daily work tasks became difficult to complete, such as lifting, ambulating, and pushing aircrafts.  An MRI revealed degenerative  arthritis in the right ankle.
 
The report of the January 2015 VA examination reflects that the Veteran reported that since his January 2012 right ankle surgery, he experienced less pain in the ankle but could not run or stand for more than four hours.  He reported flare-ups two to three times each month, of moderate severity, lasting several hours, as well as stiffness in his right ankle after periods of being active.  The examination report noted abnormal range of motion in the right ankle contributing to functional loss, as the Veteran was unable to stand for long periods of time, jump, or push against resistance.  No pain was noted during the examination, specifically, no weight bearing pain or localized tenderness, as well as no pain on palpation of the joint or associated soft tissue.  The Veteran stated that repeated use of his ankle over a period of time, he experienced pain, weakness, and fatigability.  The examination report documented the Veteran's right dorsiflexion of 0 to 20 degrees and his right plantar flexion of 0 to 30 degrees.  Muscle strength testing revealed plantar flexion of the right ankle at 5/5 and dorsiflexion of the right ankle at 5/5.  No ankylosis or muscle atrophy was found by the examiner.  The Veteran stated that he regularly wore a brace on his right ankle, however the examiner found no evidence of ankle instability.  

B.  Legal Principles and Analysis

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The first step is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008). Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.

In September 2016, the Board referred the claim to Director of the VA Compensation Service (Director) for consideration of the assignment of an extraschedular rating for the Veteran's right ankle disability.  38 C.F.R. § 3.321(b)(1) (2016).

In an April 2017 administrative decision, the Director denied the Veteran's claim of entitlement to extraschedular evaluation for the service-connected right ankle disability in accordance with 38 C.F.R. § 3.321(b)(1).  In that decision, the Director noted the evidence of record failed to demonstrate an exceptional or unusual disability picture that renders the regular rating criteria impractical, as the Veteran's main symptomatology of pain with limitation of motion and instability is explicitly listed or contemplated by the regular rating criteria under the applicable DCs for his right ankle under 38 C.F.R. § 4.71a or in 38 C.F.R. § 4.40 and 4.45.  While evidenced demonstrated the Veteran's right ankle exhibited symptomatology with corresponding functional loss, these symptoms could be adequately evaluated by the applicable rating criteria.  Additionally, the Director noted the January 2015 VA examination report reflected the Veteran's right ankle disability was found to be mildly disabling with symptomology consisting of mild loss of plantar flexion.  The Board recognizes that the Director's decision is not evidence, but, rather the de facto AOJ decision, and the Board must conduct de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  The Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and may assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

The Veteran's right ankle disability is rated 20 percent disabling under DC 5271.  38 C.F.R. § 4.71a (2016).

Under Diagnostic Code 5270, a 20 percent rating is assigned for ankylosis affecting the ankle in plantar flexion less than 30 degrees.  Ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling.  Ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling.  38 C.F.R. § 4.71a (2016).

Under Diagnostic Code 5271 (limited motion of ankle), a 10 percent rating is assigned for moderate limitation of ankle motion.  Marked limitation of ankle motion warrants a 20 percent rating.  38 C.F.R. § 4.71a (2016).  The terms moderate and marked are not defined in the rating schedule and, rather than applying a mechanical formula, VA must evaluate all the evidence in order to ensure that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016). 

Normal range of motion for the ankle is 20 degrees for dorsiflexion and 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II (2016).

After a careful review of all evidence of record, the Board finds, as did the Director of Compensation Service, that the symptomatology and occupational impairment caused by the Veteran's right ankle disability are specifically contemplated by the schedular criteria, and the Veteran is not entitled to an extraschedular rating for that service-connected disability.  Simply put, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In this case, considering the lay and medical evidence, the symptomatology of Veteran's right ankle disability involves pain, swelling, and stiffness, as well as functional loss in terms of the inability to stand for long periods of time or push against resistance.  The Board finds that the rating criteria for the musculoskeletal system reasonably describe virtually all aspects of the Veteran's disability level and symptomatology associated with the right ankle disorder.  The evidence shows that the right ankle disorder involves pain, swelling, and stiffness.  Although those symptoms are not specifically mentioned in the rating criteria, they are considered part of the rating criteria through 38 C.F.R. §§ 4.40 and 4.45, which require including consideration of functional loss to orthopedic disorders that are rated based on limitation of motion.  That functional loss specifically includes factors such as pain and incoordination, which in the Board's opinion encompasses the Veteran's symptoms of pain, swelling, and stiffness.  For those symptoms, then, which represent the majority of the complaints, the Board finds that the rating schedule contemplates their inclusion when assigning a rating.  The Board points out that the mere fact that the Veteran is receiving the highest applicable schedular rating available for limitation of motion short of ankylosis does not mean that he is entitled to an extraschedular evaluation.

The Veteran's right ankle disability is also manifested by some limited evidence of instability, by the use of assistive devices (namely, an ankle brace), by a history of experiencing pain when standing for prolonged periods of time or pushing against resistance, and by evidence of interference with employment in that the February 2012 VA examiner noted that the Veteran's right ankle disability impacted his ability to work, as daily tasks associated with his employment, namely lifting, ambulating and pushing aircraft, were difficult to complete.  The January 2015 examination report, however, noted no ankle instability was suspected, that there was no reduction in the Veteran's muscle strength, as plantar flexion and dorsiflexion strength in the right ankle was 5/5, and that dorsiflexion range of motion was found to be 0 to 20 degrees.  The Board notes that the use of an assistive device is contemplated by the factor of functional impairment, previously discussed, of incoordination.  It is also conceivably contemplated by the previously discussed factor of pain.  Consequently, the Board finds that the use of the assistive device does not establish entitlement to an extraschedular evaluation.

As to the instability in the Veteran's right ankle, that symptom is not contemplated by the rating schedule.  The rating schedule speaks to limitation in range of motion, and not to instability.  However, evidence of instability in the record is inconsistent.  While the April 2010 examination report noted instability in the right ankle, and statements by the Veteran indicated he experienced right ankle instability, the most recent VA examination from January 2015 noted no ankle instability was suspected.  The Board, therefore, finds that the infrequent references to instability are not sufficient to establish, along with the other symptoms, that an evaluation higher than 20 percent on an extraschedular basis would be warranted.

Additionally, the evidence of record does not show that such an exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  To the latter factor, while the Veteran underwent three surgeries for his right ankle disability, he was not frequently hospitalized for this disability.  To the former factor, interference with employment is not specifically contemplated in the rating criteria.  The Board points out, however, that the pain experienced by the Veteran when pushing aircraft from the hanger to the flight line or standing to repair aircraft engines is something that is contemplated by the rating criteria.  In any event, the record shows that the pain clearly did not interfere to any significant extent with the Veteran's occupation, as he reported that despite his limited ability to push aircraft or stand for long periods of time, he did not miss any work due to his right ankle disability and that as a government contractor, he was able to actively travel for work.  Similarly, although the February 2012 VA examiner found that the Veteran's right ankle disability impacted his ability to work, the examiner did not suggest that more sedentary occupations would be affected by the right ankle disability.  Because the evidence does not show that the Veteran's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the Board finds that the rating schedule is adequate to evaluate the Veteran's right ankle disability.

In sum, virtually all of the manifestations of the right ankle disability are contemplated either specifically by the rating criteria, or by reference through the regulations pertaining to functional loss.  The few symptoms that are not contemplated by the rating criteria do not cause additional impairment that would establish entitlement to an extraschedular rating higher than the schedular ratings already in effect for the right ankle disability.  The Board points out that merely because a matter warrants referral for extraschedular consideration does not imply that an extraschedular rating higher than the currently assigned schedular rating must be assigned.  Instead, the evidence must show that the combination of symptoms, including those not specifically contemplated by the rating criteria, are significant enough to warrant assignment of an extraschedular evaluation higher than the currently assigned ratings.  That has not been shown in this case.

Based on the above, the Board finds that assignment of an extraschedular rating in excess of 20 percent for the Veteran's right ankle disability is not warranted.




	(CONTINUED ON NEXT PAGE)
ORDER

An extraschedular rating in excess of 20 percent for post-operative right ankle disability is denied.





____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


